Citation Nr: 1543210	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent, prior to April 26, 2011, for posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 50 percent on and after April 26, 2011, for posttraumatic stress disorder.

3.  Entitlement to a rating in excess of 30 percent prior to December 1, 2009, for bilateral hearing loss.

4.  Entitlement to a rating in excess of 20 percent on and after December 1, 2009, for bilateral hearing loss. 

5.  Propriety of the reduction of the rating for bilateral hearing loss from 30 percent to 20 percent, effective December 1, 2009.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability.

REPRESENTATION

The Veteran is represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1953.  These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

With the exception of the claim regarding the propriety of the reduction of the rating assigned to the Veteran's bilateral hearing loss, the appeal is remanded to the RO.  


FINDING OF FACT

The September 2009 rating decision, which reduced the rating for the Veteran's bilateral hearing loss from 30 percent to 20 percent, effective December 1, 2009, did not assess whether the examination used to support the reduction was more/less or equally as full and complete as the examination upon which the rating was based, and did not assess whether it was reasonably certain that the Veteran's improvement would be maintained under ordinary conditions of life.

CONCLUSION OF LAW

The September 2009 rating decision that reduced the rating for bilateral hearing loss from 30 percent to 20 percent, effective December 1, 2009, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants restoration of the 30 percent disability rating for the Veteran's bilateral hearing loss, which represents a complete grant of the benefits sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary. 

In an April 2009 rating decision, the RO proposed to reduce the disability rating for the Veteran's bilateral hearing loss from 30 percent to 10 percent, effective December 1, 2009, after the Veteran underwent a VA audiological examination in March 2009.  VA notice of the proposed reduction was issued to the Veteran in April 2009.  In a September 2009 rating decision, the RO reduced the disability rating to 20 percent (not 10 percent, as proposed), effective December 1, 2009.

The Veteran contends that his service-connected bilateral hearing loss did not improve to warrant the rating reduction.

Generally, a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. §§ 1155; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (providing, inter alia, that a disability rating may not be reduced based on only one medical examination unless the evidence of records warrants the conclusion that sustained improvement has been demonstrated). 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must also be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  See VAOPGCPREC 71-91; 57 Fed. Reg. 2316 (1992); see also VAOPGCPREC 29-97; 62 Fed. Red 63604 (1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the September 2009 rating reduction caused the Veteran's combined disability rating to be reduced from 50 percent to 40 percent, which, in turn, reduced the Veteran's monthly rate of compensation.  The provisions of 38 C.F.R. § 3.105(e) are, therefore, applicable in this case.

With regard to compliance with 38 C.F.R. § 3.105(e), the reduction was effective December 1, 2009, more than 60 days after issuance of the notice of the proposed rating reduction in April 2009.  Thus, the provisions of 38 C.F.R. § 3.105(e) were met.

With regard to the propriety of the rating reduction, VA regulations provide that with respect to ratings that have continued for long periods at the same level (5 years or more), it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether the examination report reflecting change is based upon a thorough evaluation.  38 C.F.R. § 3.344(a).  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life.  Id.  These provisions also prohibit a reduction on the basis of a single examination.  Id.  

A finding of "sustained material improvement" must be supported with a comparison of the previous and current physical or mental condition.  Moreover, although material improvement in the physical or mental condition may be clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Hohol v. Derwinski, 2 Vet. Ap. 169, 172 (1992).

The 30 percent rating assigned to the Veteran's service-connected bilateral hearing loss was granted effective May 12, 1992.  Consequently, the Veteran's disability rating fall under the special provisions as it was in effect for greater than five years prior to the proposed reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1995) (providing, inter alia, that if a reduction actually takes effect after a rating has been in effect for five years, then it is a reduction of a rating which has continued for five years or more and is hence subject to the requirements of 38 C.F.R. § 3.344(a)).

The provisions of 38 C.F.R. § 3.344(a) set forth that before a stabilized rating can be reduced, the entire record of examinations and the medical-industrial history must be reviewed to ascertain whether the examinations upon which the reduction is based are full and complete; and that examinations less full and complete than those on which payments were authorized or continued cannot be used as a basis of reduction.  Further, ratings on account of diseases subject to temporary and episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a).  Additionally, although material improvement in the physical or mental condition is clearly reflected, the evidence must make it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  After considering all the evidence, the Board finds that the four requirements set forth above have not been met, specifically with regard to the first and fourth requirements. 

With respect to the first requirement, in the April 2009 rating decision wherein the reduction was proposed, the RO listed and reviewed all of the relevant evidence of record dated in and after February 13, 2007.  The RO proposed the reduction subsequent to a March 2009 VA audiological examination.  In the April 2009 proposed reduction rating decision, the RO determined that the evidence demonstrated that the Veteran's service-connected bilateral hearing loss warranted a 10 percent rating.  In so doing, the RO limited its analysis to a private December 2008 audiological report and the March 2009 VA audiological examination.  However, the RO made no determination as to whether the Veteran's bilateral hearing loss showed sustained improvement.  Moreover, the RO did not make a specific determination as to whether the examinations supporting the reduction were full and complete, and did not make an assessment as to whether the examinations supporting the reduction were more/less than or equally as full and complete as the examinations upon which the 30 percent rating for bilateral hearing loss was based.  As such, the Board finds that RO did not satisfy the first requirement under 38 C.F.R. § 3.344(a).

With respect to the fourth requirement, the RO's September 2009 decision to reduce was not in accordance with law because the RO did not discuss or make findings that it was reasonably certain that the alleged improvement of the Veteran's service-connected bilateral hearing loss would be maintained under the ordinary conditions of life.

For the reasons discussed above, the Board finds that the September 2009 rating decision that reduced the rating for the Veteran's bilateral hearing loss, effective December 1, 2009, is void ab initio because the provisions of 38 C.F.R. § 3.344  were not met.  Schafrath v. Derwinski, 1 Vet. App. 589, 594-96 (1991) (holding that, where a rating decision was made without observance of law in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored).  As the September 2009 reduction of the disability rating is void ab initio, no further discussion is warranted as to whether the reduction was proper based on the evidence of record.


ORDER

The 30 percent rating for bilateral hearing loss is restored, effective the date of the reduction, and the appeal is granted.


REMAND

Subsequent to the RO certifying his appeal to the Board, the Veteran submitted pertinent evidence without a contemporaneous waiver of RO adjudication.  Specifically, in July 2015, the Veteran submitted a note from a private physician wherein his bilateral hearing loss and posttraumatic stress disorder (PTSD) were discussed.  As such, the Board finds that a remand is warranted in order for the RO to consider this evidence in the first instance.  38 C.F.R. § 20.1304 (2014).

Additionally, according to the private physician in the July 2015 note, the Veteran had recently experienced ear infections that further progressed his bilateral loss.   Service connection is in effect for otitis media and externa.  The physician then stated that the Veteran's bilateral hearing loss was "severely affecting" the Veteran's emotional status due to poor communication, depression, anxiety, and arguments.  The most recent VA examination to assess the Veteran's bilateral hearing loss occurred in March 2011, and, with respect to his PTSD, in April 2011.  The Board finds that the March and April 2011 VA examinations are too remote to adequately assess the current severity of the Veteran's service-connected bilateral hearing loss and PTSD, especially in light of the evidence suggesting worsening.  Moreover, the evidence of record is otherwise insufficient to assess the current severity of these disabilities.  Consequently, in order to comply with VA's duty to assist, the Board finds that a remand is required to provide the Veteran with thorough and contemporaneous examinations.  38 U.S.C.A. § 5103A(d) (2014); 38 C.F.R. § 3.159 (2014); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the claim of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is inextricably intertwined with the other issues being remanded herein.  All issues inextricably intertwined with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU is intertwined with the issues of entitlement to increased ratings for bilateral hearing loss and PTSD because a decision on the latter claims may have an impact on the former claim.  Consequently, the claim of entitlement to TDIU must be remanded for adjudication contemporaneous to the other two claims.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not been obtained previously from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all of the Veteran's relevant VA treatment reports dated in and after March 2011.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the evidence of record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must then be afforded the appropriate examination to determine the severity of his service-connected bilateral hearing loss, otitis media, and otitis externa.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by these records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must describe the functional effects of the Veteran's hearing loss disability in the examination report.

3.  The Veteran must be scheduled for a VA examination to determine the severity of his PTSD.  The evidence of record, in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must comment upon the presence or absence, frequency, and severity of the symptoms associated with the Veteran's PTSD, to include affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.

4.  The RO must provide the Veteran with a VA examination with respect to his claim of entitlement to TDIU.  The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  The examiner is advised that the Veteran's service-connected disabilities are bilateral hearing loss, PTSD, and otitis media and externa.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


